El tribunal por su propio acuerdo resuelve dejar sin efecto su resolución de esta fecha dictada en el recurso • de injunction núm. 8434, por la cual declaró no haber lugar -a la moción para que se instruya procedimiento de desacato, y acuerda adelantar para el día 21 del corriente mes, a las 2 p. m., la vista en su fondo del recurso de certiorari núm. 8447, así como la moción de desacato radicada dentro del presente recurso de certiorari con fecha 13 del actual; y asimismo se ordena a Manuel A. Barreto, peticionario-apelante, que se abstenga de continuar el procedimiento seguido contra Fernando R. Colón y José A. Zapata, miembros de la Autoridad de Hogares de la ciudad de Mayagüez, hasta nueva orden de este tribunal.